                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF TENNESSEE
                                KNOXVILLE – COURTROOM 3B

  Case #: 3:20-cr-21                                                     Date: April 16, 2021

          United States of America          vs.   Anming Hu

   3UHVHQW%HIRUH Honorable Debra C. Poplin, United States Magistrate Judge



   &RXUWURRP'HSXW\                  Court Reporter                 /DZ&OHUN
   Rachel Stone                       DCR                             Michelle Gensheimer


   Asst. U.SAtty V                  3UREDWLRQ2IILFHU V           $WW\ V IRU'HIHQGDQW V 
    Casey Arrowood                                                    Phil Lomonaco




    2WKHUV3UHVHQW



   3URFHHGLQJV
    The Court held a motion hearing to address the pending motion to continue filed by the
    government, and the defendant's response opposing a continuance. The government a orally
    proffered additional information so that the defendant may submit a knowing CIPA waiver to the
    Court. Defendant advised they would be submitting a written waiver following the government's
    proffer. The government orally moved to withdraw the motion to continue, and for protective
    order. Order to issue from the Court.

  Dates set at this hearing:                                                  DHDGOLQHV set at this hearing:
    Jury Trial:                                                               Discovery DDL:
    Pretrial Conf.:                                                              Motion Cut-Off:
    Detention Hrng.:                                                          Response to MWQV
    0RWLRQ+UQJ                                                                 5HFLSURFDO'LVF
    6WDWXV&RQI                                                                 3OHD''/ 

            'HIHQGDQWUHPDQGHGWRFXVWRG\        Defendant released on Order Setting Conditions ofRelease.

7LPH 10:00              WR 10:10

             Rachel Stone
             ,               'HSXW\&OHUN&(57,)<WKHRIILFLDOUHFRUGRIWKLVSURFHHGLQJLVDQDXGLRILOH
Case 3:20-cr-00021-TAV-DCP
           .QR['&5B 320cr21 Document   68 Filed 04/16/21
                                   B 20210419        B 093213Page 1 of 1 PageID #: 592
